DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 95-96) in the reply filed on 4/5/2021 is acknowledged.
Claims 3-4, 8, 10-23, 25-34, 37-44, 47, 49-51, 53-55, 57-59, 62-85, 87-92, 94 and 97-150 have been canceled, claims 60-61, 86 and 93 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 95-96 have been considered on the merits. 

Specification
The disclosure is objected to because of the following informalities: 
The instant application discloses that the nuclease is a CRISPR-associated protein, such as caspase 9 (p.4, line 34). It appears that the “caspase 9” is rather “cas9” instead. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 discloses that the nuclease is caspase 9, and the claim is dependent on claim 6 which discloses multiple nucleases. It is not clear which nuclease is referred to be caspase 9. Furthermore, caspase 9 is known in the art as a cysteine-aspartic protease not a nuclease. It appears that applicant intends to claim Cas9, which is a nuclease, instead of caspase 9. Clarification is required. 
If applicant were intended to claim Cas9, which is used in the CRISPR technology, applicant is advised to correct accordingly. It is also noted that the specification discloses caspase 9 as a nuclease (para. 27). 
Claim 96 discloses chemical formula of the aryl hydrocarbon receptor antagonists. Each of these formulas has a number in the parenthesis after the formula (i.e. (3), (4), (5)…). It is not clear what these numbers are intended to point out. Clarification is required. 
It appears that these numbers are referencing the compounds listed according to the specification. Applicant is advised to remove the numbers. Otherwise, applicant is advised to add “compound” in front of the number for reference purpose.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 56 discloses that the plurality of hematopoietic stem or progenitor cells are contacted with an agent in an amount sufficient to induce cell cycling during the period of time. Claim 56 is dependent on claim 52 which discloses the plurality of hematopoietic stem or progenitor cells are contacted with an aryl hydrocarbon receptor antagonist during a period of time sufficient to induce cell cycling. Thus, claim 52 discloses aryl hydrocarbon receptor antagonist being an agent inducing cell cycling, and therefore, the term “an agent” disclosed in claim 56 does not further limit the limitation of claim 52.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9, 24, 35-36, 45-46, 52, 56 and 95 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway et al. (US 2016/0024474)
Conway et al. teach a method of expanding hematopoietic stem cells/progenitor cells (HSC/PC) in the presence of the factor that affect and increase stem cell expansion without loss of stemness and their maintenance that will also affect gene editing efficiency and DNA repair pathway choice in stem cells, and the factors include SR1, an aryl hydrocarbon receptor (AhR) antagonist along with various other alternative factors such as dmPGE2, a prostaglandin, HDACI, VPA, etc. (para. 14). 
Conway et al. teach that the HSC/PCs are modified via genome engineering using nuclease-mediated targeted integration of an exogenous sequence or genome alteration by targeted cleavage followed by non-homologous end joining (paras. 14, 36, 81). The expansion of the g HSC/PC is carried out in the presence of SR1, which promotes expansion of CD34+ cells ex vivo (paras. 14 and 81). 
Conway et al. teach that the factors for increasing gene modification in a stem cell that affect and/or increase stem cell expansion without loss of stemness are used before, during, and/or after administration of an exogenous nuclease (wherein the exogenous nuclease mediates cleavage and/or modification of a cell’s genome (para. 15). Thus, this teaching would meet the limitations of claim 1 (i.e. culturing genetically modified HSC/PCs in the presence of an aryl hydrocarbon receptor antagonist; after 
Regarding claims 5-7 and 24, Conway et al. that the HSC/PC or CD34+ cells are transfected with polynucleotides encoding exogenous sequences (e.g. AAV vectors; adeno-associated vectors; or lentivirus, adenovirus), and subsequently mRNA encoding ZFNs (zinc-finger nuclease) (paras. 21, 157, 203). Conway et al. teach the use of TALEN (transcription activator-like effector nucleases) or CRISPR technology using Cas9 (paras. 102-103, 113).
Regarding claim 9, the limitation does not require any active step to be carried out for the claimed method. Rather it is directed to the results of genetic modification. Since the genetic modification taught by Conway et al. utilizing viral vectors such as AAV for stable transduction of exogenous polynucleotides (para. 147), the method of Conway et al. would inherently carry out the effect/results of the claim.  
Regarding claim 35, the limitation is interpreted that a population of HSC/PCs would comprise genetically modified and those not modified after viral transduction of the HSC/PC population. It is submitted that the method of transducing the HSC/PCs as taught by Conway et al. would inherently result in the population of HSC/PCs that have been genetically modified as well as those not modified after exogenous gene transduction using a viral vector system. This is because as Conway et al. teach the efficiency of viral transduction for expressing exogenous gene is very high, however, one skilled in the art would once envisaged that the efficiency of transduction would not be 100%. Thus, the method taught by Conway et al. would result in the mixture of 
Regarding claim 36, the limitations (1)-(4) are interpreted as the properties/characteristics of the HSC/PCs that comprise genetically modified and genetically not-modified cells in the population of claim 35. Since the cell population of Conway et al. is identical to the claimed cell population, their properties are expected the same as those claimed. 
Regarding claim 45, the limitation directed to a higher engraftment potential of the genetically modified HSC/PCs cultured in the presence of an aryl hydrocarbon receptor antagonist relative to the those HSC/PCs cultured in the absence of the aryl hydrocarbon receptor antagonist. This limitation is considered the property of the genetically modified HSC/PCs cultured in the presence of the aryl hydrocarbon receptor antagonist. Since the HSC/PCs of Conway et al. are genetically modified and cultured in the presence of an aryl hydrocarbon receptor antagonist, the cells of Conway et al. would be expected to inherently possess the claimed property.
Regarding claim 46 directed to the HSC/PCs being mobilized and isolated from a donor prior to the genetic manipulation, Conway et al. teach that the CD34+ cells are isolated from the mobilized peripheral blood (mPB CD34+ HSCs) (paras. 10, 31, 160, Examples).
Regarding claim 52 and 56, Conway et al. teach that the factors including SR1, an aryl hydrocarbon receptor antagonist, increase stem cell expansion, i.e. cell cycling or division, and thus, the teaching of Conway et al. meets the limitations of the claims.
Thus, the reference anticipates the claimed subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (supra) as applied to claims 1-2, 5-7, 9, 24, 35-36, 45-46, 52, 56 and 95 above, and further in view of Liles et al. (2003, Blood).
Regarding claim 48, Conway et al. do not teach that the mobilization of HSC/PCs is carried out by using CXCR4 antagonist.
Liles et al. teach the use of AMD3100, a CXCR4 antagonist, for mobilizing hematopoietic progenitor cells (see entire document).
It would have been obvious to a person skilled in the art to try a CXCR4 antagonist for mobilizing peripheral blood CD34+ cells taught by Liles et al. for the method of Conway et al. with a reasonable expectation of success. A person of ordinary skill in the art would have motivated to use a CXCR4 antagonist for mobilizing peripheral blood CD34+ cells in the method of Conway et al. since it is one of finite number of identified, predictable solution in the art for mobilizing HSCs in peripheral blood.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 95-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. (supra) as applied to claims 1-2, 5-7, 9, 24, 35-36, 45-46, 52, 56 and 95 above, and further in view of Boitano et al. (US 2014/0114070) in light of Isomers (2021, LibreTexts; downloaded from chem.libretexts.org/@go/page/58809).
Regarding the formulas (IV) and (V), and their species in claims 95-96, Conway et al. do not teach the limitation.

For example, the following two structures are identical except the nitrogen positions in the core heterocyclic rings, and thus, these two are considered as structural isomers each other.

          Claimed (claim 96)				Boitano et al. (para. 238)

    PNG
    media_image1.png
    230
    279
    media_image1.png
    Greyscale
         
    PNG
    media_image2.png
    216
    365
    media_image2.png
    Greyscale


Therefore, it would have been obvious to a person skilled in the art to try isomers of the Formula taught by Boitano et al. in the method of Conway et al. with a reasonable expectation of success. 

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 95-96 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14, 17-18, 47, 60-61, 63-64 of copending Application No. 16/177,254 in view of Conway et al. (supra). 
The claims of the ‘254 application disclose a method of ex vivo expanding HSC/PCs in the presence of an aryl hydrocarbon receptor antagonists and the formulas disclosed in the claims are identical to those claimed in the instant application. The claims of the ‘254 do not teach genetically modified HSC/PCs. However, it is well known .
This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 95-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,919,900 in view of Conway et al. (supra). 
The claims of the ‘900 patent disclose a method of ex vivo expanding HSC/PCs in the presence of an aryl hydrocarbon receptor antagonists having the formulas identical to those claimed in the instant application. The claims of the ‘900 patent do not teach genetically modified HSC/PCs. However, it is well known in the art that HSC/PCs are genetically modified according to Conway et al. Conway et al. teach nuclease mediated genetic modification of HSC/PCs (see entire document), and the CRIPR technology using Cas9, or viral vector mediated gene transduction using AAV, and the use of aryl hydrocarbon receptor antagonists for expanding HSC/PCs (para. 14). Thus, it would have been obvious to a person skilled in the art to use genetically modified HSC/PCs as taught by Conway et al. for the claimed method of the ‘900 patent with a reasonable expectation of success.

s 1-2, 5-7, 9, 24, 35-36, 45-46, 48, 52, 56 and 95-96 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,457,683 or 10,351,572 in view of Conway et al. (supra). 
The claims of the ‘683 patent or the ‘572 patent disclose a product having the identical formula as claimed in the instant claims (i.e. claims 95-96). While the claims do not particularly disclose the intended use/purpose of the product, the product is disclosed as an aryl hydrocarbon receptor antagonist according to the specification of the patents. According to Conway et al., an aryl hydrocarbon receptor antagonist is utilized for expanding HSC/PCs. Thus, it would have been obvious to a person skilled in the art to use the compounds disclosed in the claims of the ‘683 patent or the ‘572 patent for the method of culturing/expanding HSC/PCs of Conway et al. with a reasonable expectation of success. Regarding the genetically modified HSC/PCs, it is well known in the art that HSC/PCs are genetically modified according to Conway et al. Conway et al. teach nuclease mediated genetic modification of HSC/PCs (see entire document), and the CRISPR technology using Cas9, or viral vector mediated gene transduction using AAV, and the use of aryl hydrocarbon receptor antagonists for expanding HSC/PCs (para. 14).
Therefore, it would have been obvious to a person skilled in the art to use the aryl hydrocarbon receptor antagonist of the ‘683 patent or the ‘572 patent in the method of expanding genetically modified HSC/PCs as taught by Conway et al. with a reasonable expectation of success.


Conclusion
  	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632